NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         AUG 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 AHMED T. RHUMA; SAM J. DUVAL,                    No. 14-17511
 FKA Adel A. Rhoma,
                                                  D.C. No. 2:13-cv-02286-MCE-AC
                   Plaintiffs-Appellants,

    v.                                            MEMORANDUM*

 STATE OF LIBYA,

                   Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Ahmed T. Rhuma and Sam J. Duval appeal pro se from the district court’s

judgment dismissing their action for lack of subject matter jurisdiction. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo subject matter


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under the Foreign Sovereign Immunities Act (“FSIA”). Gupta v. Thai

Airways Int’l, Ltd., 487 F.3d 759, 765 (9th Cir. 2007). We affirm.

      The district court properly determined that it lacked subject matter

jurisdiction over plaintiffs’ claims against Libya because plaintiffs failed to

establish an exception to Libya’s immunity under the FSIA. See id. at 763 (a

court may only exercise subject matter jurisdiction over a foreign sovereign when

one of the exceptions to immunity under the FSIA applies).

      AFFIRMED.




                                           2                                      14-17511